DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitations "the first soldering pads" and “the second soldering pads” in lines 7-9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Publication No. 20180019274 A1; hereinafter Yang) in view of (U.S. Publication No. 2011/0156074 A1; hereinafter Liu).
With respect to claim 1, Yang discloses a sensor package structure, comprising: a substrate [1] ; a sensor chip [2] disposed on the substrate, wherein a top surface of the sensor chip includes a sensing region [SZ] and a carrying region [LZ] arranged around the sensing region; a light-curing layer [62] having an annular shape and being disposed on the carrying region, wherein the light-curing layer has an inner lateral side and an outer lateral side opposite to the inner lateral side, and the inner lateral side is separated from the outer lateral side by a first distance; a light-permeable layer [61] arranged above the sensor chip through the light-curing layer, wherein the light-permeable layer, the light-curing layer, and the sensor chip jointly surround an enclosed space, and the sensing region faces toward the light-permeable layer (See Figure 2).	Yang fails to disclose a shielding layer disposed on a surface of the light-permeable layer and having an outer lateral edge, wherein in a transverse direction parallel to the top surface of the sensor chip, the outer lateral side of the light-curing layer is separated from the outer lateral edge of the shielding layer by a second distance, and the second distance is within a range of 1/2 to 1/3 of the first distance.	In the same field of endeavor, Liu teaches a shielding layer [202] disposed on a surface of the light-permeable layer [200] and having an outer lateral edge, wherein in a transverse direction parallel to the top surface of the sensor chip [102], the outer lateral side of the light-curing layer is separated from the outer lateral edge of the shielding layer by a second distance, and the second distance is within a range of 1/2 to 1/3 of the first distance (See ¶[0035]). 	The implementation of a shielding layer as taught by Liu allows for increased control of light entering the sensing region including reflected light within the enclosed 
	With respect to claim 2, the combination of Yang and Liu discloses wherein the light-permeable layer includes a first surface and a second surface that is opposite to the first surface, the second surface faces toward the sensing region, and the shielding layer is disposed on the second surface and is at least partially embedded in the light-curing layer (See Liu Figure 3A).
	With respect to claim 3, the combination of Yang and Liu discloses wherein the shielding layer includes: an embedded portion embedded in the light-curing layer and having a width in the transverse direction, wherein the width is within a range of 1/2 to 2/3 of the first distance; and an exposed portion arranged in the enclosed space, wherein a projection region defined by orthogonally projecting the exposed portion onto the top surface of the sensor chip is arranged between the sensing region and the light-curing layer (See Liu Figure 3A).
	With respect to claim 5, the combination of Yang and Liu discloses wherein a projection region defined by orthogonally projecting the shielding layer onto the top surface of the sensor chip is arranged outside of the sensing region (See Liu Figure 3A).
	With respect to claim 6, the combination of Yang and Liu discloses wherein the light-permeable layer includes a first surface, a second surface opposite to the first surface, and an outer lateral surface that is connected to the first surface and the second surface, the second surface facing toward the sensing region, and the outer 
	With respect to claim 9, Yang discloses sensing module of a sensor package structure, comprising: a sensor chip [2] having a top surface that includes a sensing region [SZ] and a carrying region [LZ] arranged around the sensing region; a light-curing layer [62] having an annular shape and disposed on the carrying region, wherein the light-curing layer [62] has an inner lateral side and an outer lateral side opposite to the inner lateral side, and the inner lateral side is separated from the outer lateral side by a first distance; a light-permeable layer [61] arranged above the sensor chip through the light-curing layer, wherein the light-permeable layer, the light-curing layer, and the sensor chip jointly surround an enclosed space (See Figure 2), and the sensing region faces toward the light-permeable layer; and 	Yang fails to disclose a shielding layer disposed on a surface of the light-permeable layer and having an outer lateral edge, wherein in a transverse direction parallel to the top surface of the sensor chip, the inner lateral side of the light-curing layer overlaps the outer lateral edge of the shielding layer for an overlapping distance, and the overlapping distance is within a range of 1/2 to 2/3 of the first distance.
	In the same field of endeavor, Liu teaches a shielding layer [202] disposed on a surface of the light-permeable layer [200] and having an outer lateral edge, wherein in a transverse direction parallel to the top surface of the sensor chip [102], the inner lateral side of the light-curing layer overlaps the outer lateral edge of the shielding layer for an overlapping distance, and the overlapping distance is within a range of 1/2 to 2/3 of the first distance (See ¶[0035]). 
	With respect to claim 10, Yang discloses a sensing module of a sensor package structure, comprising: a sensor chip [2] having a top surface that includes a sensing region [SZ] and a carrying region [LZ] arranged around the sensing region; a light-curing layer [62] having an annular shape and being disposed on the carrying region, wherein the light-curing layer has an inner lateral side and an outer lateral side opposite to the inner lateral side, and the inner lateral side is separated from the outer lateral side by a first distance; a light-permeable layer [61] arranged above the sensor chip through the light-curing layer, wherein the light-permeable layer, the light-curing layer, and the sensor chip jointly surround an enclosed space (See Figure 2), and wherein the light-permeable layer has a first surface, a second surface opposite to the first surface, and an outer lateral surface that is connected to the first surface and the second surface, and the second surface faces toward the sensing region (See Figure 2).	Yang fails to disclose a shielding layer disposed on the light-permeable layer and having an outer lateral edge, wherein in a transverse direction parallel to the top surface of the sensor chip, the outer lateral surface of the light-permeable layer is separated from the outer lateral edge of the shielding layer by a second distance, and the second distance is within a range of 1/2 to 1/3 of the first distance.
.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Publication No. 20180019274 A1; hereinafter Yang) in view of (U.S. Publication No. 2011/0156074 A1; hereinafter Liu)  as applied to claim 1 above, and further in view of Iwafuchi et al. (U.S. Publication No. 2012/0211852 A1; hereinafter Iwafuchi).
	With respect to claim 4, the combination of Yang and Liu discloses wherein the light-permeable layer includes a first surface and a second surface that is opposite to the first surface, the second surface faces toward the sensing region, but fails to disclose the shielding layer is disposed on the first surface.
	In the same field of endeavor, Iwafuchi teaches wherein the shielding layer [131] is disposed on the first surface of the light-permeable layer [114] (See Figure 10).	The implementation of the shielding layer in an alternative orientation to that of the combination of Yang and Liu is also disclosed in Iwafuchi. The alternative .
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Publication No. 20180019274 A1; hereinafter Yang) in view of (U.S. Publication No. 2011/0156074 A1; hereinafter Liu)  as applied to claim 1 above, and further in view of Tu et al. (U.S. Publication No. 2018/0012919 A1; hereinafter Tu)
	With respect to claim 7, the combination of Yang and Liu discloses wherein the light-permeable layer includes a first surface, a second surface opposite to the first surface, and an outer lateral surface that is connected to the first surface and the second surface, the second surface facing toward the sensing region (See Figure 2), but fails to disclose the outer lateral side of the light-curing layer being retracted a distance from the outer lateral surface of the light-permeable layer.
	In the same field of endeavor, Tu teaches the outer lateral side of the light-curing layer being retracted a distance from the outer lateral surface of the light-permeable layer (See Figure 5A).	The implementation of a retracted light-curing layer as taught by Tu ensures a full enclosure of the light-permeable layer and the sensing region. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 8, the combination of Yang and Liu discloses wherein the sensor package structure further includes: a plurality of metal wires [M], wherein terminals at one end of the metal wires are respectively connected to the first soldering 
	The combination of Yang and Liu fails to disclose wherein the substrate includes a plurality of first pads arranged outside of the sensor chip, the top surface of the sensor chip includes a plurality of second pads arranged outside of the carrying region, and the sensor package structure further includes: a plurality of metal wires, wherein terminals at one end of the metal wires are respectively connected to the first soldering pads, and terminals at the other end of the metal wires are respectively connected to the second soldering pads.	In the same field of endeavor, Tu teaches a plurality of first pads [111] arranged outside of the sensor chip, the top surface of the sensor chip includes a plurality of second pads [215] arranged outside of the carrying region, and the sensor package structure further includes: a plurality of metal wires [3], wherein terminals at one end of the metal wires are respectively connected to the first soldering pads, and terminals at the other end of the metal wires are respectively connected to the second soldering pads (See Figure 12).
	The implementation of soldering pads as taught by Tsuduki are well appreciated in the art to allow for the electrical connection of the substrate to the chip set while avoiding accidental damage to the connection. Therefore, it would have been obvious to .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki et al. (U.S. Publication No. 2012/0056292 A1) discloses an image sensor with shielding layer
Tsuduki et al. (U.S. Publication No. 2013/0286566 A1) discloses an image sensor with shielding layer 
Zung et al. (U.S. Publication No. 2013/0028589 A1) discloses an image sensor with shielding layer
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JONATHAN HAN/Primary Examiner, Art Unit 2818